UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): November 6, 2015 Tribute Pharmaceuticals Canada Inc. (Exact name of registrant as specified in its charter) Ontario, Canada 000-31198 Not Applicable (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 151 Steeles Avenue East, Milton, Ontario, Canada L9T 1Y1 (Address of principal executive offices) (Zip Code) (519) 434-1540 Registrant’s telephone number, including area code N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. Tribute Pharmaceuticals Canada Inc. (the “Company”) will hold a special meeting of shareholders on Wednesday, December 9, 2015.The materials mailed by the Company to its shareholders on November 6, 2015 in connection with suchspecial meeting are filed under Item 9.01 herewith. Item 9.01. Financial Statements and Exhibits. d) Exhibits The following exhibits are filed herewith: Exhibit No. Description Notice of SpecialMeeting and Management Information Circular dated November 6, 2015 Letter of Transmittal Voting Instruction Form Form of Proxy SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TRIBUTE PHARMACEUTICALS CANADA INC. Date: November 9, 2015 By: /s/Scott Langille Scott Langille Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Notice ofSpecial Meeting and Management Information Circular dated November 6, 2015 Letter of Transmittal Voting Instruction Form Form of Proxy
